IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50138
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN ANTONIO LUNA-MORALES,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-98-CR-93-ALL
                       --------------------

                         October 20, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Antonio Luna-Morales (“Luna-Morales”) appeals his

conviction after a bench trial of being a felon in possession of

a firearm, pursuant to 18 U.S.C. § 922(g)(1).   He argues that the

district court committed reversible error by admitting

inadmissible hearsay evidence that he possessed a firearm found

in a hotel room that he was sharing with another person.

Although we agree that the district court erred in admitting the

evidence at issue because it was hearsay, see United States v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-50138
                               -2-

Johnston, 127 F.3d 380, 394-95 (5th Cir. 1997), cert. denied, 118

S. Ct. 1173, 1174 (1998), we nevertheless AFFIRM Luna-Morales’

conviction because the district court’s error was harmless given

that evidence sufficiently corroborated his confession that he

possessed the firearm, and the corroborated confession and other

evidence sufficiently supported the district court’s judgment.

See United States v. Ybarra, 70 F.3d 362, 365-66 (5th Cir. 1995).

     AFFIRMED.